Citation Nr: 0033729	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-10 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a total left knee 
replacement with arthritis.

3.  Entitlement to service connection for arthritis of 
multiple joints.

4.  Entitlement to service connection for vascular disease of 
the lower extremities.

5.  Entitlement to service connection for residuals of 
frostbite.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.  

7.  Entitlement to an increased initial compensable 
evaluation for hearing loss prior to December 14, 1998, and 
to a rating in excess of 10 percent from that date.  

8.  Entitlement to an initial evaluation in excess of 10 
percent for paresthesia of the left lateral malleolus. 

9.  Entitlement to an increased evaluation for a shell 
fragment wound scar attached to calf muscles at the junction 
of the middle and lower one third of the left posterior 
aspect, currently evaluated as 20 percent disabling. 

10.  Entitlement to a compensable evaluation for shell 
fragment wound scars of the anterior surface of the right 
leg.  

11.  Entitlement to a total compensation rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The issue of entitlement to a total (100 percent) 
compensation rating based on individual unemployability will 
be addressed in the remand appended to this decision.


FINDINGS OF FACT

1.  There is no medical evidence of hypertension until many 
years after service; there is no competent evidence of a 
nexus between hypertension and any incident of service; and 
hypertension was not caused or aggravated by service-
connected residuals of shell fragment wounds of the lower 
extremities. 

2.  There is no medical evidence of a left knee disability, 
to include arthritis until many years after service; there is 
no competent evidence of a nexus between the left knee 
disability and any incident of service; and a left knee 
disability was not caused or aggravated by service-connected 
residuals of shell fragment wounds of the lower extremities.  

3.  There is no medical evidence of arthritis until many 
years after service; there is no competent evidence of a 
nexus between arthritis and any incident of service; and 
arthritis was not caused or aggravated by service-connected 
residuals of shell fragment wounds of the lower extremities. 

4.  There is no medical evidence of vascular disease of the 
lower extremities until many years after service; there is no 
competent evidence of a nexus between such vascular disease 
and any incident of service; and the preponderance of the 
evidence is against the claim that vascular disease of the 
lower extremities was caused or aggravated by service-
connected residuals of shell fragment wounds of the lower 
extremities. 

5.  There is no medical evidence of residuals of frostbite.

6.  The veteran's service-connected tinnitus is constant..  

7.  Prior to December 14, 1998, the veteran's service-
connected hearing loss resulted in average pure tone 
thresholds of 50 decibels on the right side and 53 decibels 
on the left side, and in speech recognition ability of 90 
percent in the right ear and of 84 in the left ear; as of 
December 14, 1998, his hearing loss resulted in average pure 
tone thresholds of 54 decibels on the right side and 60 
decibels on the left side, and speech recognition ability of 
74 percent in the right ear and of 84 percent in the left 
ear.  

8.  The veteran's service-connected paresthesia of the left 
lateral malleolus is productive of localized sensory loss 
consistent with no more than mild incomplete paralysis.  

9.  The veteran's service-connected shell fragment wound of 
the left calf is manifested by a ten centimeter, curved, 
well-healed scar attached to calf muscles at the junction of 
the middle and lower one third of the left posterior aspect; 
there is no more than moderately severe injury to the 
affected muscle group.  

10.  The veteran's service-connected shell fragment wound 
scars of the right leg are asymptomatic and not productive of 
any functional limitation.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein; and hypertension is not proximately due to or the 
result of a service-connected disability.  Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2000).  

2.  A total left knee replacement with arthritis was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein, and a total left knee 
replacement with arthritis is not proximately due to or the 
result of a service-connected disability.  Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2000).

3.  Arthritis of multiple joints was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein, and arthritis is not proximately due 
to or the result of a service-connected disability.  Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000);  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2000).

4.  Vascular disease of the lower extremities was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein, and vascular disease 
of the lower extremities is not proximately due to or the 
result of a service-connected disability.  Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2000).

5.  Claimed residuals of frostbite were not incurred in or 
aggravated by active service.  Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).

6.  An initial evaluation in excess of 10 percent for 
tinnitus is not warranted. Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000);  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.87, Diagnostic Code 6260 (2000), 4.87a, Diagnostic 
Code 6260 (1998).  

7.  The criteria for an initial compensable evaluation for 
hearing loss prior to December 14, 1998, and a rating in 
excess of 10 percent from that date have not been met.  
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.85, Diagnostic Code 6100 (2000), 
4.87, Diagnostic Code 6100 (1998).

8.  The criteria for an evaluation in excess of 10 percent 
for paresthesia of the left lateral malleolus have not been 
met.  Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8621 
(2000). 
9.  The criteria for an evaluation in excess of 20 percent 
for a shell fragment wound scar attached to calf muscles at 
the junction of the middle and lower one third of the left 
posterior aspect have not been met.  Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 1155 (West 1991);   38 C.F.R. §§ 
4.1-4.14, 4.73, Diagnostic Code 5311 (2000).

10.  The criteria for a compensable rating for shell fragment 
wound scars of the right leg have not been met.  Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.118, Diagnostic Codes 7803-7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the service connection and 
increased rating claims have been properly developed as 
various medical and X-ray examinations were afforded the 
veteran.  There is no indication that any additional medical 
evidence is available that is relevant to this appeal.  Thus, 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  
The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the service connection 
claims.  This is so because the RO specifically notified the 
veteran of the requirements needed for entitlement to service 
connection in the statement of the case and proceeded to 
consider the claims based on all of the relevant evidence in 
the claims file.  There is no indication that there is any 
additional medical evidence available that is relevant to 
this appeal (other than the claim for a total compensation 
rating based upon individual unemployability, which is 
addressed in the remand.)  As such, there has been no 
prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A number of 
disorders, including cardiovascular disease, hypertension and 
arthritis, are presumed to have been incurred in service if 
manifested within a year of separation from service to a 
degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, a disease which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  Secondary service connection includes instances 
in which an established service-connected disorder results in 
additional disability of another condition by means of 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A claim for service connection requires that three elements 
be satisfied.  First, there must be competent evidence of a 
current disability, as established by a medical diagnosis; 
second, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as established 
by lay or medical evidence, as appropriate; third, there must 
be competent evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
established by medical evidence or a medical opinion.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).
Alternatively, service connection may be warranted based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
granted if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

The veteran seeks service connection for a number of 
disabilities he attributes to his service-connected injuries 
of the lower extremities.  These disabilities consist of 
hypertension, a total left knee replacement, arthritis of 
multiple joints, and circulation problems of the lower 
extremities.  In addition, the veteran seeks service 
connection for residuals of frostbite.  

The claims file contains medical evidence of hypertension, a 
total left knee replacement with arthritis, circulation 
problems of the lower extremities, and arthritis of multiple 
joints.  For instance, degenerative joint disease of the left 
knee was diagnosed in November 1990, and degenerative joint 
disease and hypertension were diagnosed in February 1992, in 
August 1995, and again during a November 1997 VA examination.  
A January 1991 report reflects that the veteran underwent a 
left total knee arthroplasty at that time; the diagnosis at 
that time was osteoarthritis of the left knee.  In addition, 
August 1997 entries reflects diagnoses of peripheral vascular 
disease and early vascular insufficiency.  Peripheral 
vascular disease was also diagnosed during a November 1997 VA 
examination.  An April 1998 entry reflects the presence of 
degenerative joint disease of the shoulder, and in May 1998 
diagnoses included peripheral vascular disease and 
hypertension.  A June 1998 entry documents a left femoral 
bypass, and July 1998 entry contains an impression of status 
post vascular surgery with evidence of chronic lower leg 
edema.

The service medical records show no hypertension, a left knee 
disability, arthritis, or circulation problems of the lower 
extremities.  There is no medical evidence of hypertension, 
vascular disease, or arthritis within a year of the veteran's 
separation from service.  The veteran indicated in November 
1997 that he was first informed that he had high blood 
pressure in 1975.  There is no medical evidence linking 
hypertension, a left knee disability, arthritis, or vascular 
disease to service.

The veteran sustained shell fragment wounds to the lower 
extremities during service; service connection is currently 
in effect for  residual scars of the right leg and a muscle 
injury and scar of the left calf.  Although the veteran 
attributes a number of his disabilities to his in-service 
injuries, there is no medical opinion in the claims file 
linking the disorders for which he seeks service connection 
to his in-service injuries or otherwise linking those 
disorders to service, other than some clinical evidence that 
suggests the possibility of vascular complications from old 
shell fragment wounds.  An April 1998 addendum to the 
November 1997 VA examination reflects an opinion that there 
is no correlation between the veteran's leg injuries in 
service and either high blood pressure or the veteran's 
subsequent knee replacement.  That addendum also indicated 
that arthritis and peripheral vascular disease were most 
likely the result of aging.  The Board finds that this 
opinion outweighs the rather vague antecedent evidence 
suggesting the possibility of secondary vascular changes. 

In sum, there is no medical evidence of hypertension, a left 
knee disability, arthritis, or vascular disease of the lower 
extremities until many years after service; there is no 
competent evidence of a nexus between these disabilities and 
any incident of service; and hypertension, a left knee 
disability, arthritis, or vascular disease of the lower 
extremities were not caused or aggravated by service-
connected residuals of shell fragment wounds of the lower 
extremities.  Although the veteran may assert his own belief 
that his disorders are the result of service, the veteran is 
not competent to offer an opinion concerning the etiology of 
his disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

The veteran also seeks service connection for residuals of 
frostbite.  Service medical records do not contain findings 
pertaining to a cold injury or frostbite.  Further, post 
service medical records and examination reports do not 
document any diagnoses, assessments, or impressions of 
frostbite or otherwise suggest that the veteran suffers from 
residuals of frostbite.  Without medical evidence of a 
current disability, service connection for residuals of 
frostbite is not warranted.  

The Board is cognizant of the veteran's combat history.  His 
service records conclusively document combat exposure, as 
well as shell fragment wounds. Consequently, the provisions 
of 38 U.S.C.A. § 1154(b) are for application.  As interpreted 
by the Court, this statute requires a three-step sequential 
test to determine service connection for disabilities claimed 
to have been incurred during combat.  Collette v. Brown, 82 
F.3d 389 (1996).  Specifically, Collette requires that there 
be (1) satisfactory evidence of service incurrence, which is 
(2) consistent with the circumstances of combat service, and, 
if so, (3) whether there is clear and convincing evidence to 
rebut a presumption of service connection.  However, the 
Court subsequently explicitly limited the three-step Collette 
analysis to the question of service incurrence, and not to 
the question of nexus to service or to current disability.  
Kessel v. West, 13 Vet. App. 9 (1999).

While the provisions of 38 U.S.C.A. § 1154(b) are for 
application, the fact remains that there is no medical 
evidence of residuals of frostbite; the remaining 
disabilities at issue are not apparent until many years after 
service; there is no competent evidence of a nexus between 
these disabilities and any incident of service; and the 
preponderance of the evidence is against the claims that 
hypertension, a left knee disability, arthritis, or vascular 
disease of the lower extremities were caused or aggravated by 
a service-connected disability.  Under these circumstances, 
service connection is not warranted for hypertension, a left 
knee disability, arthritis,  vascular disease of the lower 
extremities, and residuals of frostbite.

II.  Ratings

The veteran's claims for increased evaluations for tinnitus, 
hearing loss, and paresthesia of the left lateral malleolus 
arise from an initial grant of service connection for those 
disabilities.  Therefore, with respect to those disabilities, 
it is not the present level of disability which is of primary 
importance.  Instead, the entire period in question must be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings must 
be assigned for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Tinnitus

In the course of this appeal, substantive changes were made 
to the schedular criteria governing the rating of hearing 
impairment and diseases of the ear.  See 64 Fed. Reg. 25209 
(1999).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the veteran applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

Those changes do not affect the outcome of the decision at 
hand.  Under the old regulations, tinnitus warranted a 10 
percent evaluation if it was persistent as a symptom of a 
head injury.  38 U.S.C.A. § 4.87a, Diagnostic Code 6260 
(1998).  Under the current regulations tinnitus warrants a 10 
percent evaluation if it is recurrent.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2000).  

An October 1997 audiological evaluation revealed complaints 
of tinnitus described by the veteran as present "all the 
time."  During subsequent examinations in November 1997 and 
September 1999, the veteran similarly complained of tinnitus, 
which he described in September 1999 as constant.  

Tinnitus is recurrent and persistent.  However, the veteran's 
disability is already evaluated as 10 percent disabling.  
Under neither the old regulations nor the new regulations 
does tinnitus warrant an evaluation in excess of 10 percent.  
Therefore, a higher schedular evaluation is not warranted.  

B.  Hearing Loss

As with the veteran's claim for an increased evaluation for 
tinnitus, the regulatory changes in the rating for hearing 
impairment, have no bearing upon the outcome of the 
evaluation of the veteran's hearing loss.  Disability 
evaluations for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

On the authorized audiological evaluation in October 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
60
70
LEFT
35
40
55
65
55

Average pure tone thresholds were 50 decibels on the right 
side and 53 decibels on the left side.  Speech audiometry 
revealed speech recognition ability of 90 percent in the 
right ear and of 84 percent in the left ear. 
On the authorized audiological evaluation in September 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
65
70
LEFT
40
45
55
75
65

Average pure tone thresholds were 54 decibels on the right 
side and 60 decibels on the left side.  Speech audiometry 
revealed speech recognition ability of 74 percent in the 
right ear and of 84 percent in the left ear.

Application of the rating criteria to the results of the 
October 1997 evaluation warrant a noncompensable evaluation.  
See 38 C.F.R. §§ 4.85, Tables VI, VII (1999), 4.87, Tables 
VI, VII (1998).  There is no evidence of a compensable level 
of hearing loss until the September 1999 examination.  At 
that point, examination revealed impairment warranting a 10 
percent evaluation.  There is no evidence in the claims file 
that indicates that the results of the October 1997 
evaluation failed to accurately reflect the veteran's hearing 
acuity at that time.  The Board, therefore, concludes that 
the veteran's hearing loss was not to a degree to warrant a 
compensable rating in October 1997.  A statement submitted by 
the veteran on December 14, 1998 indicated that he had 
experienced a general deterioration in his disability level, 
and the RO subsequently found that the veteran's disability 
warranted a 10 percent evaluation as of that date based on 
the September 1999 audiological examination.  However, as 
there is no medical evidence to show a worsening of the 
veteran's hearing loss prior to that date, a compensable 
evaluation is not warranted prior to December 14, 1998. 

Provisions exist for rating exceptional patterns of hearing 
where pure tone thresholds at each of the four specified 
frequencies is 55 decibels or more or where the pure tone 
thresholds is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  However, 
examination has not revealed those patterns in this case, and 
therefore, the provision in question are inapplicable to the 
veteran's claim.  A higher evaluation, therefore, is not 
warranted.

C.  Paresthesia of the Left Lateral Malleolus

Paresthesia of the left lateral malleolus is evaluated as 10 
percent disabling under diagnostic code 8621, pertaining to 
neuritis of the external popliteal nerve.  Neuritis of the 
external popliteal, is evaluated as paralysis of that nerve, 
and warrants a compensable evaluation if mild and a 20 
percent evaluation if moderate.   38 C.F.R. § 4.12a, 
Diagnostic Codes 6521, 8621.  

Examination in November 1997 revealed loss of pinprick 
sensation over the left malleolus over an area approximately 
two inches by four inches, which the veteran reported had 
been present since his injury in 1944.  The examiner 
described paresthesia of the left lower leg along the outer 
aspect of the ankle, which according to the examiner, might 
have been due to the veteran's in-service injury of his left 
leg.  

The relevant medical evidence does not suggest that the 
veteran's paresthesia results in any limitation of function 
of the ankle.  The most recent VA compensation examination 
revealed good muscle strength and normal range of motion of 
the ankle.  Another examination that month revealed symmetric 
deep tendon reflexes.  There is no evidence in the claims 
file of paralysis or of additional neurological impairment of 
the nerve in question.  The evidence before the Board, thus, 
suggests that the veteran's disability results in no more 
than mild impairment.  As such, a higher evaluation is not 
warranted.  

D.  Shell Fragment Wounds of the Legs

A ten centimeter curved well-healed scar attached to calf 
muscles at the junction of the middle and lower one third of 
the left posterior aspect is evaluated as 20 percent 
disabling under diagnostic code 5311, pertaining to a muscle 
injury of Group XI.  Muscle injuries involving Muscle Group 
XI warrant a 20 percent evaluation if moderately severe and a 
30 percent if severe.  38 C.F.R. § 4.73, Diagnostic Code 
5311.  

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  An open comminuted fracture with muscle or 
tendon damage will be treated as a severe injury of the 
muscle groups involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a), (b).

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
weakness, fatigue-pain, or impairment of coordination and 
uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  Moderate disability 
of a muscle anticipates a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate disability 
would include complaints of one or more of the cardinal signs 
and symptoms, particularly lowered threshold of fatigue after 
average use.  Objective findings include some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue. 38 C.F.R. 
§ 4.56(c), (d).   

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d).

A severe disability contemplates a through and through or 
deep penetrating wound, a shattering bone fracture, or an 
open comminuted fracture, with extensive debridement, 
prolonged infection, or sloughing of soft parts, as well as 
intermuscular scarring.  A severe muscle injury generally 
contemplates evidence showing hospitalization for a prolonged 
period of time and objective findings such as ragged adherent 
scars indicating wide damage to muscle groups in missile 
track, loss of deep fascia or muscle substance, flabby 
muscles in the wounded area, and/or abnormal swelling and 
hardening of the muscles with contraction.  38 C.F.R. 
§ 4.56(d)(4).  

Service medical records reflect that in July 1944, the 
veteran suffered a perforating wound of the left lower leg, 
characterized as a severe, as well as a penetrating wound of 
the right lower leg.  Both wounds were debrided and closed.  
A week later, a secondary closure was performed.  One half of 
the sutures were removed later that month, and by the end of 
the month all sutures were removed and the veteran was on 
crutches.  An entry from the beginning of August of that year 
reflects that two areas were still unhealed, but that the 
veteran was beginning to walk without crutches.  In mid-
August, the veteran was discharged.  

During a VA examination in September 1950, the veteran 
indicated that his right leg gave him no trouble.  He 
indicated that his left leg would cramp from time to time.  
The cramping occurred mostly at night and was not associated 
with walking.  The veteran's symptoms were characterized as 
very mild.  Examination revealed a two and one half inch scar 
along the upper third anterior aspect of the right lower 
extremity.  This scar was well healed, non-tender, 
nonadherent, and asymptomatic.  There was no evidence of any 
limitation of motion of the joints of the right lower 
extremity or of any muscular atrophy in that extremity.  On 
the left lower extremity, the veteran had a depressed, 
slightly adherent, well healed scar measuring ten centimeters 
in length and one and one half centimeters in width.  There 
was no evidence of muscular herniation, and the veteran had 
normal muscular development of the left lower extremity, as 
well as normal range of motion.  The diagnoses were shell 
fragment wound posterior calf muscles, left leg middle third, 
healed, slightly symptomatic, and healed shell fragment 
wounds, right lower extremity, asymptomatic. 

The veteran underwent a VA examination in November 1997.  He 
complained of left calf pain aggravated by walking and 
alleviated by rest and local heat at that time.  Physical 
examination revealed a six and one half inch transverse, 
curvilinear, horseshoe shaped scar over the lower aspect of 
the left calf.  According to the examiner, the wound involved 
the entire local area without evidence of entrance or exit.  
There were no adhesions, although there was some tendon 
damage which had been repaired.  It was noted that there was 
no history of bone injury, although some nerve injury was 
suspected because of the loss of pinprick sensation.  Muscle 
strength was good, there was no muscle herniation, and the 
left calf muscle was able to move the left ankle through its 
normal range of motion.  According to the examiner, 
claudication that had developed over the previous year 
contributed to the veteran's discomfort.  

The scar of the calf had no ulceration, and there was no 
breakdown of the skin.  The scar was healed, and there was a 
depression of the scar, suggestive of underlying muscle 
tissue.  There was no keloid formation or edema, and the 
color of the scar appeared normal when compared to the 
surrounding skin.  A vascular examination revealed some 
indentation of the normal contour of the left calf, a two an 
one half inch lineal scar of the left calf, a six and one 
half inch curvilinear scar of the left calf, and no localized 
tenderness.    

According to a November 1997 report by another examiner, the 
left leg pain could be related to the shrapnel wound the 
veteran sustained in service.  That report reflects that the 
veteran had good heal and toe walking and a steady gait.  
Although there was significant deformity of the muscle, there 
was also good strength.  The examiner indicated that there 
was also lumbar spine stenosis and radiculopathy.  

A VA examination in July 1999 revealed a six and one half 
inch scar in the region of the left calf secondary to the 
veteran's shrapnel wounds in service, as well as a second 
scar of the left leg from a bypass surgery.  The former was 
described as attached to the calf muscle and adhering to it.  
The examiner indicated that there was not much change from 
the previous examination.  The clinical evaluation also 
revealed scars on the right peritibial region, characterized 
as unchanged since the prior examination.  Two photographs of 
the veteran's lower extremities are associated with the 
examination report.

During an August 1999 examination, the veteran, who had 
undergone a bypass of the left leg in June 1988, had deep 
tendon reflexes which were depressed but symmetric.  Strength 
was normal.  Sensation was decreased in the lower leg on the 
left.  This was described as a stocking type distribution up 
to the knee.  The gait was characterized as limping, but 
fairly steady.  The examiner noted that the veteran used a 
cane, and that although he was able to walk on his heels and 
toes he was not able to tandem walk.  The assessment was left 
leg pain from a combination of things.  According to the 
examiner, the veteran had ischemic neuropathy, which should 
then have been better.  The veteran also had a shrapnel wound 
and a deformity of the left gastrocnemius muscle.  He also 
had sensory neuropathy as a result of that injury.  Finally, 
the veteran, according to the examiner, could have had lumbar 
spine stenosis, since he had more pain with standing.  

Although there is some evidence that the veteran's left calf 
symptomatology may have been associated in the past with his 
circulatory disorder, the most recent examination suggests 
that symptomatology associated with that disorder is probably 
largely resolved.  While the veteran has nonservice-connected 
vascular disease of the left lower extremity, there is no 
medical evidence that distinguishes left leg symptoms.  
However, the Board has assumed that all of the symptoms are 
due to the old shell fragment wound, and the evidence before 
the Board does not suggest an injury of the muscles that is 
more than moderately severe.  The veteran's injury apparently 
involved some underlying muscle but there was no exit wound 
or indication of bone involvement during service, and the 
veteran recuperated from the injury fairly quickly without 
complication.  The characteristics or cardinal signs and 
symptoms of more than a moderately severe muscle injury are 
not present in the historical record or in more recent years.  
38 C.F.R. § 4.56.  

Examination shortly after the veteran's separation from 
service revealed little symptomatology and suggested that the 
injury had healed fairly well.  A more recent examination in 
November 1997 revealed the veteran to have good use of the 
calf muscle, and there was no appreciable weakness of the 
muscle or loss of range of motion of the affected joint.  
Although the veteran has complaints of pain associated with 
use of the calf, apparently utilizes a cane, the most recent 
examination nevertheless revealed a steady gait and the 
ability to walk on heels and toes.  The 1999 VA compensation 
examination revealed some localized sensory neuropathy but 
was otherwise essentially unchanged from the previous 
examination.  As to the sensory loss, a 10 percent rating is 
currently in effect for paresthesia of the left lateral 
malleolus.  A photograph of the veteran's left leg associated 
with the latter examination was considered.  Both the history 
of the veteran's injury and the current findings suggest a 
disability that is no more than moderately severe.  
Therefore, a rating in excess of 20 percent is not warranted.

As to the veteran's shell fragment wound scars of the right 
leg, the service medical records show that the wound was 
rather superficial; there was no indication of underlying 
muscle, bone, or nerve injury.  It is apparent that the wound 
healed without any residuals other than scars.  A VA 
compensation examination in July 1999 revealed scars in the 
right pretibial region, characterized as unchanged from the 
previous examination.  A photograph of the right leg has also 
been considered.  There is no medical evidence to show that 
the scars are symptomatic or productive of any functional 
limitation.  Under these circumstances, a compensable rating 
is not warranted.  38 C.F.R. § 4.118, Codes 7803, 7804, 7805.   

E.  Extraschedular

The Board has considered the possibility of an extraschedular 
evaluation for the veteran's disabilities.  However, the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1)(2000).  The veteran's disabilities, when 
considered separately, have not resulted in marked 
interference with employment or factors sufficient to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Service connection for hypertension is denied.

Service connection for a total left knee replacement with 
arthritis is denied.

Service connection for arthritis of multiple joints is 
denied.

Service connection for vascular disease of the lower 
extremities is denied.

Service connection for residuals of frostbite is denied.  

An initial evaluation in excess of 10 percent for tinnitus is 
denied.  

An initial compensable evaluation for hearing loss prior to 
December 14, 1998, and  a rating in excess of 10 percent from 
that date, is denied.  

An initial evaluation in excess of 10 percent for paresthesia 
of the left lateral malleolus is denied. 
A rating in excess of 20 percent for a shell fragment wound 
scar attached to calf muscles at the junction of the middle 
and lower one third of the left posterior aspect is denied. 

A compensable rating for shell fragment wound scars of the 
right leg is denied.





                                                         
REMAND

The veteran contends, in essence, that his service-connected 
disabilities prevent him from engaging is substantially 
gainful employment.  The record reflects that he has a high 
school education and was a self employed farmer.  He 
indicates that he last worked full time in 1991 and had to 
discontinue work entirely in 1996 due to his disabilities.  
Service connection  is currently in effect for the residuals 
of shell fragment wounds of the lower extremities, with a 
left calf injury rated 20 percent and well healed right leg 
scars rated zero percent; paresthesia in the left lateral 
ankle region, rated 10  percent; tinnitus, rated 10 percent; 
and bilateral hearing loss, rated 10 percent, for a combined 
40 percent rating. 

Total disability ratings for compensation based on individual 
unemployability (TDIU) may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.34l, 4.16(a).  Where these percentage 
requirements are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities, and 
consideration is to be given to the veteran's background 
including his employment and educational history.  38 C.F.R. 
§§ 3.321(b), 4.16(b).

As the veteran's combined service-connected disability rating 
is 40 percent, he does not satisfy the percentage rating 
standards for individual unemployability benefits, although 
consideration to such benefits on an extraschedular basis may 
be given. Thus, the issue is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a TDIU rating, the record must reflect 
some factor which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).
The medical evidence of record reflects significant non-
service-connected disorders.  Impairment from non-service-
connected disorders may not be considered in support of the 
claim for a TDIU rating.  38 C.F.R. §§ 4.14, 4.19.

In reviewing the claims file, the Board notes that there is 
some medical evidence that supports the veteran's claim, 
albeit it is rather vague.  An addendum to a May 1998 VA 
compensation examination includes an observation that the 
veteran is not employable as a laborer, and the examiner 
indicated that the veteran may not be employable for any type 
of work.  The physician did not distinguish between 
impairment from service and nonservice-connected 
disabilities.  The veteran has undergone multiple VA 
compensation examinations, both before and after May 1998, 
and there is no indication in reviewing that evidence that 
the veteran is unable to work solely due solely to his 
service-connected disorders. 

It is the Board's judgment that a more current VA general 
medical examination is warranted, wherein the examiner 
distinguishes the impairment from the veteran's service and 
nonservice-connected disabilities, and offers an opinion as 
to whether the veteran is unable to work due solely to his 
service-connected disorders, consistent with his education 
and employment experience.

In view of the foregoing, the issue of entitlement to a total 
compensation rating based on individual unemployability is 
REMANDED to the RO for the following:  

The RO should schedule the veteran for a 
VA general medical examination for the 
purpose of distinguishing the impairment 
from his service and nonservice-connected 
disabilities, and providing an opinion as 
to whether the veteran is unable to work 
due solely to his service-connected 
disorders, consistent with his education 
and employment experience, and without 
consideration of age.  All tests and any 
additional specialty examinations deemed 
necessary must be accomplished.  The 
examination should also include a 
complete social and industrial history.  
It is imperative that the examiner(s) 
review the veteran's medical records in 
the claims file, and a copy of this 
REMAND.  A rationale for all opinions 
expressed should be provided.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim for a 
total compensation rating based on individual unemployability 
may now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  

The purpose of this REMAND is to assist the veteran and to 
obtain clarifying medical information.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran until he 
receives further notice.  








The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals


 

